FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofApril HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ The following is the text of an announcement released to The Stock Exchange of Hong Kong Limited on 26 April 2012 pursuant to rule 17.06A of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited: Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. HSBC HOLDINGS PLC GRANT OF SHARE OPTIONS This announcement is made pursuant to rule 17.06A of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. On 24 April 2oldings plc (the "Company") granted share options ("Options") to employees to subscribe for a total of 44,868,386 ordinary shares of US$0.50 each of the Company under the savings-related share option plans adopted on 27 May 2005. The following are the details of the grant: Price at which the Options granted Option Period Number of shares under Option 1 year 4,813,389 GBP4.4621 3 years 19,686,283 5 years 4,776,196 1 year 278,371 EUR5.3532 3 years 5 years 105,770 1 year 5,319,347 HKD55.4701 3 years 5,971,576 5 years 807,389 1 year 314,110 USD7.1456 3 years 5 years 389,899 USD7.5922 1 year 1 year 11,196,497 Total number of options granted 3 years 27,592,635 5 years 44,868,386 Closing price of the ordinary shares on the date of grant £5.535 Validity period of the Options 1 year, exercisable from 1 Aug 2013 to 31 Oct 2013 3 years, exercisable from 1 Aug 2015 to 31 Jan 2016 5 years, exercisable from 1 Aug 2017 to 31 Jan 2018 Included in the above are options granted to a director of the Company as follows: Name Position No. of Options Price Option Period Douglas Jardine Flint Group Chairman 2,016 GBP4.4621 3 years By Order of the Board R G Barber Group Company Secretary 26 April 2012 The Board of Directors of HSBC Holdings plc as at the date of this announcement are: D J Flint, S T Gulliver, S A Catz†, L M L Cha†, M K T Cheung†, J D Coombe†, J Faber†, R A Fairhead†, A A Flockhart,J W J Hughes-Hallett†, W S H Laidlaw†, J P Lipsky†, J R Lomax†, I J Mackay, G Morgan†, N R N Murthy†, Sir Simon Robertson†, J L
